Citation Nr: 9916867	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  95-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Minneapolis, Minnesota


THE ISSUE

Entitlement to Department of Veterans Affairs outpatient 
dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1936 to July 
1964.  

This is an appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center in Minneapolis, 
Minnesota, which denied entitlement of the veteran to VA 
outpatient dental treatment.  


REMAND

The record reflects that the veteran has established service 
connection for several conditions including residuals of 
colitis, rated 30 percent disabling and residuals of a 
sacroiliac injury, rated 10 percent disabling.  

In the veteran's substantive appeal dated in November 1994 he 
indicated that for the previous eight years he had received 
treatment at the VA dental clinic about 31 times.  While he 
had never been officially informed of the reason for his 
eligibility, it was his understanding that the treatment had 
been authorized to prevent an aggravation or recurrence of 
his colon disability.  He maintained it was difficult for him 
to understand how suddenly, without prior notice, his 
eligibility for dental treatment was terminated.  

The record reflects copies of VA dental treatment records 
dated from 1986 to 1987.  However, as pointed out by the 
veteran's representative, the record is incomplete.  Among 
other things, the claims file does not contain the decision 
appealed by the veteran or the statement of the case sent to 
the veteran.  The case is accordingly REMANDED to the 
originating agency for the following action:

1.  The originating agency should obtain 
all pertinent records associated with the 
veteran's appeal, including his 
application for VA dental treatment, the 
denial letter, his notice of disagreement 
and statement of the case and include 
those records with the claims file.

2.  The veteran's case should then be 
reviewed by the originating agency.  If 
the denial is continued, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed the case should be 
returned to Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




